DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", “able to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Election/Restrictions
Applicant’s election without traverse of group I, Claims 1-10  without traverse the reply filed on 11/09/2022 is acknowledged.

Claim Objections
            Claim  1 objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claim(s) will be examined as best understood.

Re claim 3	the claim recites "can be" is indirect, suggests optionally, and passive which renders any recitation claimed after not being patentable weight. Appropriate correction is required. Claims should be amended to recite "is" or "will be".
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art
 Welsh et al   (US 20170334553, VIBRATION CONTROL ASSEMBLY FOR AN AIRCRAFT AND METHOD OF CONTROLLING AIRCRAFT VIBRATION).
Stevens et al.   (US 8205514, Control Moment Gyroscope).
Barnett et al.  (US 3524356, TORSIONAL RESTRAINING MEANS FOR GYROSCOPES).
Gieras et al.  (US 20190199164, FLYWHEEL ENERGY STORAGE WITH PM, INDUCTION, OR VARIABLE RELUCTANCE MACHINE).

                          Claim Rejections - 35 USC § 103
               The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7 and 8    are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Welsh in view of Stevens. 
        
           Re claim 1    Referring to the figures and the Detailed Description, Welsh discloses:
 A vibration control assembly comprising: a housing having an interior region (12, 14); an inner mass (internal components of 12) including: a cage disposed within the interior region of the housing (16), the cage being rotatable within the housing about a first axis (26); and a gyroscope wheel (18) disposed within the cage and rotatable about a second axis other than the first axis (28); and at least one driving source comprising a stator (64) operable to interact with a magnetic field of the inner mass to drive rotation of the inner mass about at least one of the first axis and the second axis (¶ 0041),
 However Welsh fails to teach as disclosed by Stevens: the at least one driving source is mounted within the interior region of the housing (130, 138).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Stevens  teachings of the at least one driving source is mounted within the interior region of the housing into the Welsh to selectively rotate the inner gimbal assembly about a gimbal axis to reduce the structural and connecting parts and to save weight. 

Re claim 2    Referring to the figures and the Detailed Description, Welsh, as modified above, discloses: The vibration control assembly of claim 1, wherein the at least one driving source is operable to rotate the inner mass about both the first axis and the second axis (Welsh ¶ 0041).  

Re claim 3    Referring to the figures and the Detailed Description, Welsh, as modified above, discloses:  The vibration control assembly of claim 1, wherein rotation of the inner mass about the first axis and the second axis can be controlled independently (Welsh ¶ 0018-0019).  

Re claim 4    Referring to the figures and the Detailed Description, Welsh, as modified above, discloses:  The vibration control assembly of claim 1, wherein the at least one driving source includes a first driving source operatively coupled to the cage to rotate the cage and a second driving source operatively coupled to the gyroscope wheel to rotate the gyroscope wheel about the second axis (Welsh ¶ 0035 and Stevens items 138, 130).  

Re claim 5    Referring to the figures and the Detailed Description, Welsh, as modified above, discloses:  The vibration control assembly of claim 4, wherein the second driving source rotates with the cage about the first axis (Stevens item 130).  

Re claim 7    Referring to the figures and the Detailed Description, Welsh, as modified above, discloses:  The vibration control assembly of claim 1, wherein when supplied with a current, the at least one driving source generates a magnetic field that interacts with the magnetic field of the inner mass (Welsh ¶ 0041, … Electrical power is conducted to a motor stator).  

Re claim 8    Referring to the figures and the Detailed Description, Welsh, as modified above, discloses:  The vibration control assembly of claim 1, wherein when supplied with a current, the at least one driving source is operable to induce a current in a portion of the inner mass (Stevens col. 4, l 57-col. 5, l 7, as noted in the Stevens reference CMG 120 is similar to CMG 50).  

Claim 6    are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Welsh in view of Stevens and further in view of Barnett. 

Re claim 6    Referring to the figures and the Detailed Description, Welsh, as modified above, fails to teach as disclosed by Barnett:  The vibration control assembly of claim 1, wherein the at least one driving source is powered wirelessly.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Barnett  teachings of the at least one driving source is powered wirelessly into the Welsh, as modified above, to eliminate the wired connection to reduce weight. 

Claims 9 and 10    are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Welsh in view of Stevens and further in view of Gieras. 

Re claim 9    Referring to the figures and the Detailed Description, Welsh, as modified above, fails to teach as disclosed by Gieras:  The vibration control assembly of claim 8, wherein the at least one driving source is an induction motor (¶ 0022) and the portion of the inner mass includes a ferromagnetic material (¶ 0020).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Barnett  teachings of the at least one driving source is an induction motor and the portion of the inner mass includes a ferromagnetic material into the Welsh, as modified above, to eliminate the wired connection to reduce weight and has a high magnetic permeability and a small magnetic coercivity, and is therefore used to transfer the magnetic flux created in stator core. 

Re claim 10    Referring to the figures and the Detailed Description, Welsh, as modified above, fails to teach as disclosed by Gieras:   The vibration control assembly of claim 8, wherein the at least one driving source is a brushless motor and the inner mass includes one or more permanent magnets (¶ 0004).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Barnett teachings of the at least one driving source is a brushless motor and the inner mass includes one or more permanent magnets into the Welsh, as modified above, to have high power-to-weight ratio, high speed, nearly instantaneous control of speed (rpm) and torque, high efficiency, and low maintenance motor. 

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642